Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered October 23, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a predicate felony offender, to a term of 3Vi to 7 years, unanimously affirmed.
Defendant’s present claims that he was mentally incompetent during post-verdict proceedings and that counsel was ineffective in failing to adequately press his incompetence are unsupported by a record permitting review (see, CPL 440.10). Consequently, such claims do no more than invite this Court to second-guess counsel’s tactics (see, People v Jones, 55 NY2d 771; People v Rivera, 71 NY2d 705) and, on the state of the present record, we cannot conclude that defendant was denied meaningful representation. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.